DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Subaru Kanesaka (Reg. No. 69,747) on 8 September 2021 and 10 September 2021.  Claims 3-5 and 7-9 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-9 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka (Reg. No. 69,747) on 10 September 2021.

The application has been amended as follows: 

Claims
1. (Previously Presented) A teaching device for teaching a machining operation of a 
	a processor configured to 
accept input of positions of a plurality of machining points set on the object and a machining time set for each of the plurality of machining points,
divide the plurality of machining points into a plurality of machining point groups each including two or more machining points to allow the machining head, configured to move in  each of the plurality of machining point groups at a constant speed, to sequentially machine each of the two or more machining points for the machining time, and to minimize an in-group non-machining time, during which the two or more machining points are not machined,				determine, for each of the plurality of machining point groups, a machining path, on which the robot moves the machining head at a constant speed in each of the plurality of machining point groups, wherein each distance between the machining path and each of the two or more machining points is at a shortest distance, the shortest distance is smaller than or equal to a scanning operation range of the machining head, and an in-group movement time, among a plurality of in-group movement times for completing machining of the two or more machining points, is shortest,
adjust	a machining order of the two or more machining points in each of the plurality of machining point groups and an operation order of the plurality of machining point groups to minimize a distance between a machining point 
output, as teaching data, machining execution positions on the machining path of each of the plurality of machining point groups, and 
generate a robot operation program for the robot and a machining head operation program for the machining head using the teaching data.

2. (Previously Presented) The teaching device according to claim 1, wherein 
	the processor is configured to 
determine a fastest movement speed which enables machining, for the machining time, for each of the plurality of machining points set on the object by executing a simulation operation using three-dimensional model data of the machining head and the robot, the machining path, the machining order of the two or more machining points in each of the plurality of machining point groups, and the operation order of the plurality of machining point groups, and
		further output the fastest movement speed as the teaching data.

3. (Currently Amended) The teaching device according to claim 1, wherein 
	the processor is configured to perform grouping, using the positions of the plurality of machining points and the machining time for each of the plurality of machining points, 

4. (Currently Amended) The teaching device according to claim 3, wherein 
	the processor is configured to perform grouping to unify 

5. (Currently Amended) The teaching device according to claim 1, wherein 
	the processor is configured to 
execute a simulation operation using three-dimensional data of the machining head and the robot, the machining path, the machining order of the two or more machining points in each of the plurality of machining point [[group]] groups, and the operation order of the plurality of machining point groups, 
determine a machinable period on the machining path for each of the plurality of machining points where, in the machinable period, machining of each of the plurality of machining points can be performed, for a time larger than or equal to the machining time, with the laser light without interruption by a part of the object, and
set, in response to at least two machining points among the plurality of machining points having machinable periods overlapping each other on the 

6. (Cancelled) 

7. (Currently Amended) The teaching device according to claim 1, wherein 
	the processor is configured to 
determine a movement trajectory of the laser light as viewed from a coordinate system fixed to the machining head when the machining head machines all of the plurality of machining points while the robot moves,
determine a maximum value of an execution time difference that is set between an execution time of the robot operation program and an execution time of the machining head operation program in a condition where, in response to the movement trajectory of the laser light being determined by  and performing a simulation operation, the movement trajectory of the laser light is within a scanning range of the machining head, and 
generate the robot operation program and the machining head operation program [[so as]] to generate the maximum value of the execution time difference 

8. (Currently Amended) A teaching method for teaching a machining operation of a machining head which irradiates an object with laser light in a scanning manner and a movement operation of a robot which moves the machining head in a laser machining system, the teaching method comprising:
	accepting input of positions of a plurality of machining points set on the object and a machining time set for each of the plurality of machining points;
	dividing the plurality of machining points into a plurality of machining point groups each including two or more machining points to allow 
	determining, for each of the plurality of machining point groups, a machining path, on which the robot moves the machining head at a constant speed in each of the plurality of machining point groups, wherein each distance between the machining path and each of the two or more machining points is at a shortest distance, the shortest distance is smaller than or equal to a scanning operation range of the machining head, and an in-group movement time, among a plurality of in-group movement times for completing machining of the two or more machining points, is shortest;
	adjusting a machining order of the two or more machining points in each of the plurality of machining point groups, and an operation order for the plurality of machining 
	outputting, as teaching data, machining execution positions on the machining path of each of the plurality of machining point groups obtained as a result of processing of the teaching process adjustment; and 
	generating a robot operation program for the robot and a machining head operation program for the machining head using the teaching data.

9. (Currently Amended) A non-transitory computer-readable storage medium storing a program that causes a processor to perform a teaching method for teaching a machining operation of a machining head configured to irradiate an object with laser light in a scanning manner and a movement operation of a robot configured to move the machining head in a laser machining system, wherein when the program is executed by the processor, the program causes the processor to perform the teaching method comprising:
	accepting input of positions of a plurality of machining points set on the object and a machining time set for each of the plurality of machining points;
	dividing the plurality of machining points into a plurality of machining point groups each including two or more machining points to allow the machining head, configured to 
	determining, for each of the plurality of machining point groups, a machining path, on which the robot moves the machining head at a constant speed in each of the plurality of machining point groups, wherein each distance between the machining path and each of the two or more machining points is at a shortest distance, the shortest distance is smaller than or equal to a scanning operation range of the machining head, and an in-group movement time, among a plurality of in-group movement times for completing machining of the two or more machining points, is shortest;
	adjusting a machining order of the two or more machining points in each of the plurality of machining point groups, and an operation order for the plurality of machining point groups to minimize a distance between a machining point processed last in a machining point group of the plurality of machining point groups and a machining point processed first in a subsequent machining point group of the plurality of machining point groups, and performing a teaching process adjustment to optimize grouping of the plurality of machining point groups to minimize a total movement time for completing machining of all of the plurality of machining points; 
	outputting, as teaching data, machining execution positions on the machining path of each of the plurality of machining point groups obtained as a result of processing of the teaching process adjustment; and 
	generating a robot operation program for the robot and a machining head operation 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; e.g.  U.S. Patent Publication No. 2019/0240833 A1 discloses a trajectory generating method for generating a trajectory of a robot arm and a trajectory generating apparatus; U.S. Patent Publication No. 2019/0275675 A1 discloses a trajectory planning apparatus including a joint axis classification unit for classifying a plurality of joint axes of a robot into axis groups; and U.S. Patent Publication No. 2019/0321983 A1 discloses a robot movement teaching apparatus including a movement path extraction unit configured to process time-varying images of a first workpiece and fingers or arms of a human working on the first workpiece. 

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of generating a robot operation program for a robot and a machining head operation program for a machining head by  determining a machining path for a plurality of machining point groups that include two or more machining points, wherein the machining path and two or more machining points is at a shortest distance; and adjusting a machining order of the two or more machining points and an operation order of the a plurality of machining points groups.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to teaching systems/methods.  

U.S. Patent Publication No. 2020/0122325 A1 discloses a robot system includes circuitry configured to acquire teaching position data including a plurality of teaching positions arranged in time series based on demonstration data from an operator.

	U.S. Patent Publication No. 2021/0283774 A1 discloses a robot includes an input detection portion, a motion detection portion, and a control portion.

U.S. Patent Publication No. 2021/0291368 A1 discloses a method of generating a robot operation command and a robot operation command generation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117